Exhibit T3A.11 The Commonwealth of Massachusetts FEDERAL IDENTIFICATION MICHAEL JOSEPH CONNOLLY NO. 04-2681278 Secretary of State ONE ASHBURTON PLACE FEDERAL IDENTIFICATION NO. BOSTON, MASS. 02108 Applied For ARTICLES OF CONSOLIDATION* MERGER* Pursuant to General Laws, Chapter 156B, Section 79 The fee for filing this certificate is prescribed by General Laws, Chapter 156B, Section Make checks payable to the Commonwealth of Massachusetts. **** MERGER* OF Pizzeria Uno Corporation the constituent corporations into Pizzeria Uno Delaware Corporation the surviving* corporation organized under the laws of Delaware as specified in the agreement referred to in Paragraph 1 below. The undersigned officers of each of the constituent corporations certify under the penalties of perjury as follows: 1.An agreement of merger* has been duly adopted in compliance with the requirements of subsections (b) and (c) of General Laws, Chapter 156B, Section 79, and will be kept as provided by subsection (c) thereof.The surviving* corporation will furnish a copy of said agreement to any of its stockholders, or to any person who was a stockholder of any constituent corporation, upon written request and without charge. 2.The effective date of the merger* determined pursuant to the agreement referred to in paragraph 1 shall be 3.(For a merger) ** The following amendments to the articles of organization of the SURVIVING corporation to be effected pursuant to the agreement of merger referred to in paragraph 1 are as follows:The name of the surviving corporation shall be changed from Pizzeria Uno Delaware Corporation to Pizzeria Uno Corporation. (For a consolidation) (a)The purposes of the RESULTING corporation are as follows: *Delete the inapplicable words. **If there are no provisions state “NONE” NOTE: If the space provided under article 3 is insufficient, additions shall be set forth on separate 8½ x 11 inch sheets of paper, leaving a left hand margin of at least 1 inch for binding.Additions to more than one article my be continued on a single sheet so long as each such addition is clearly indicated. (b)The total number of shares and the par value, if any, of each class of stock which the resulting corporation is authorized is as follows: CLASS OF STOCK WITHOUT PAR VALUE WITH PAR VALUE NUMBER OF SHARES NUMBER OF SHARES PAR VALUE AMOUNT Preferred $ Common (c)**If more than one class is authorized, a description of each of the different classes of stock with, if any, the preferences, voting powers, qualifications, special or relative rights or privileges as to each class thereof and any series now established. (d)**Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, for restrictions upon the transfer of shares of stock of any class, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders: 4.(This paragraph 4 may be deleted if the resulting* surviving* corporation is organized under the laws of a state other than Massachusetts.) The following information shall not for any purpose be treated as a permanent part of the articles of organization of the resulting* surviving* corporation. (e)The post office address of the principal office of the resulting* surviving* corporation in Massachusetts is: (f)The name, residence and post office address of each of the directors and President, Treasurer and Clerk of the resulting* surviving* corporation is as follows: Name Residence Post Office Address President Treasurer Clerk Directors (g)The date adopted on which the fiscal year of the resulting* surviving* corporation ends is:…………… (h)The date fixed in the by-laws for the Annual Meeting of stockholders of the resulting* surviving* corporation is: *Delete the inapplicable words. **If there are no provisions state “NONE” NOTE: If the space provided under article 3 is insufficient, additions shall be set forth on separate 8½ x 11 inch sheets of paper, leaving a left hand margin of at least 1 inch for binding.Additions to more than one article my be continued on a single sheet so long as each such addition is clearly indicated. 5.(This paragraph 5 may be deleted if the surviving* corporation is organized under the laws of Massachusetts) The surviving* corporation hereby agrees that it may be sued in the Commonwealth of Massachusetts for any prior obligation of any constituent foreign corporation qualified under General Laws, Chapter 181, and any obligations hereafter incurred by the surviving* corporation, including the obligation created by General Laws, Chapter 156B, Section 85, so long as any liability remains outstanding against the corporation in the Commonwealth of Massachusetts, and it hereby irrevocably appoints the Secretary of the Commonwealth as its agent to accept service of process in any action for the enforcement of any such obligation, including taxes, in the same manner as provided in Chapter *Delete the inapplicable words. FOR MASSACHUSETTS CORPORATIONS The undersigned Vice President* and Clerk* of Pizzeria Uno Corporation a corporation organized under the laws of Massachusetts further state under the penalties of perjury that the agreement of merger* referred to in paragraph 1 has been duly executed on behalf of such corporation and duly approved in the manner required by General Laws, Chapter 156B, Section 79. /s/ Robert M. Brown Vice President* /s/ Robert M. Brown Assistant Clerk* FOR CORPORATIONS ORGANIZED OTHER THAN IN MASSACHUSETTS The undersigned President† and Secretary†† of Pizzeria Uno Delaware Corporation a corporation organized under the laws of Delaware further state under the penalties of perjury that the agreement of merger* referred to in paragraph 1 has been duly adopted by such corporation in the manner required by the laws of
